On the Merits.
Wyly, J.
In 1865 Samuel Fasnacht and Louis Fasnacht sold their • brewery in this city to Albert Erath, and in evidence of part of the price took two notes for $5000 each, one made by Y. Battalora and the-other by D. S. Ramelli, payable to the order of said Albert Erath, who ■ indorsed and delivered them before due. They were not paid at. maturity, and the notes which form the subject of this controversy were given by the same parties in renewal thereof. A few days before-the maturity of these notes, Battalora and Ramelli injoined the defendants, Erath and Samuel and Louis Fasnacht, from transferring or disposing of said notes, on the ground that the same were executed without consideration, and with the assurance that the' makers were • not intended to be held liable, and that they Were made and given merely as a matter of form. Samuel and Louis Fasnacht in their-answers reconvened, and prayed judgment for the amount of the notes. The court in both these cases dissolved the injunction, and gave judgment in reconvention, as prayed for. The plaintiffs appeal..
An examination of the evidence satisfies us that the court did not err. Whether there was a consideration or not between the makers- and the payee, the makers are liable to the indorsees, Samuel and Louis Fasnacht, who acquired the notes before due, and gave a valuable consideration therefor. Whether the blank was filled up, fixing; the rate of interest, before or after the signing, can not affect the indorsees, who knew nothing thereof, and -who acted in perfect good. *320faith, giving the indulgence and allowing the renewal upon the understanding that the notes were to bear eight per cent interest. Indeed, the whole defense seems to be utterly without merit, and the appeal was doubtless for delay. There should be damages for frivolous .appeal, as prayed for.
It is therefore ordered that both of the judgments herein be affirmed ■with costs, and that ten per cent damages be added to the amount of •each judgment.
Rehearing refused.